Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  VICTOR ARIZA,

         Plaintiff,

  vs.

  KANOPY STORE, LLC, a Florida
  limited liability company,

         Defendant.
   ________________________________/

                                            COMPLAINT

         Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendant KANOPY

  STORE, LLC, a Florida limited liability company, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to an internet website for services, to order merchandise, and to secure

  information about Defendant’s store online.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

  pursuant to 28 U.S.C. §§2201 and 2202.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 2 of 16




         4.      Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,

  and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101

  (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been visually disabled in that he suffers

  from optical nerve atrophy, a permanent eye disease and medical condition that substantially and

  significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited

  in performing one or more major life activities, including, but not limited to, seeing, accurately

  visualizing his world, and adequately traversing obstacles. As such, he is a member of a protected

  class under the ADA, 42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth

  at 28 CFR §§36.101, et seq., and in 42 U.S.C. §3602(h).

         6.      Because he is visually disabled, Plaintiff cannot use his computer without the

  assistance of appropriate and available screen reader software.

         7.      Defendant is a Florida limited liability company authorized to do business and

  doing business in the State of Florida. Defendant owns and operates a retail store at 17008 Collins

  Ave, Sunny Isles Beach, Florida, selling to the public men’s and women’s clothing, bear bricks,

  art, and accessories, and whichPlaintiff intended to patronize.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids and services for effective

  communication, including communication in connection with his use of a computer.

         9.      Plaintiff frequently accesses the internet.        Because he is significantly and

  permanently visually disabled, in order to effectively communicate and comprehend information

  available on the internet and thereby access and comprehend websites, Plaintiff uses commercially

  available screen reader software to interface with the various websites.



                                                    2
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 3 of 16




         10.     At all times material hereto, Defendant was and still is an organization that owns

  and operates a store selling men’s and women’s clothing, bear bricks, art, and accessoriesunder

  the name “Kanopy”. The Kanopy store is open to the public. As the owner and operator of this

  retail store, Defendant is defined as a place of “public accommodation" within meaning of Title

  III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,

  clothing store, hardware store, shopping center, or other sales or rental establishment,” per 42

  U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

         11.     Because Defendant is a store open to the public, each of Defendant’s physical stores

  is a place of public accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant     controls,   maintains,    and/or   operates    an   adjunct    website,

  https://kanopy.store (hereinafter the “Website”). One of the functions of the Website is to provide

  the public information on the various locations of Defendant’s stores that sell its merchandise

  throughout the United States and within the State of Florida. Defendant also sells to the public its

  merchandise through the Website.

         13.     The Website also services Defendant’s physical store by providing information on

  its available products and merchandise, tips and advice, editorials, sales campaigns, events, and

  other information that Defendant is interested in communicating to its customers.

         14.     Because the Website allows the public the ability to learn about Defendant’s

  physical store, purchase merchandise from Defendant that is also available for purchase in its

  physical store, and sign up for an electronic emailer to receive offers, benefits, exclusive

  invitations, and discounts for use in the physical store, the Website is an extension of, and gateway

  to, Defendant’s physical store. By this nexus, the Website is characterized as an intangible service,



                                                   3
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 4 of 16




  privilege, and advantage provided by a place of public accommodation as defined under the ADA

  and thus an extension of the services, privileges, and advantages made available to the general

  public by Defendant through its brick and mortar location and business.

         15.     Because the public can view and purchase Defendant’s merchandise that is also

  offered for sale by Defendant in its physical store and sign up for an electronic emailer to receive

  offers, benefits, exclusive invitations, and discounts for use in the physical store, the Website is an

  extension of, and gateway to, the physical store, which is a place of public accommodation

  pursuant to the ADA, 42 U.S.C. § 12181(7)(E). As such, the Website is an intangible service,

  privilege, and advantage of Defendant’s brick and mortar store that must comply with all

  requirements of the ADA, must not discriminate against individuals with visual disabilities, and

  must not deny those individuals the same full and equal enjoyment of the services, privileges, and

  advantages as areafforded to the non-disabled general public both online and in its physical stores.

         16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Website. Since the Website is open to the public through the internet, by this nexus

  the Website is an intangible service, privilege, and advantage of Defendant’s brick and mortar

  store that must comply with all requirements of the ADA, must not discriminate against individuals

  with visual disabilities, and must not deny those individuals the full and equal enjoyment of the

  services, privileges, and advantages as are afforded to the non-disabled public both online and in

  the physical store. As such, Defendant has subjected itself and the Website to the requirements of

  the ADA.

         17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Website’s access barriers are removed or remedied,

  Defendant’s physical store, and tocheck store hours and merchandise pricing and sign up for an



                                                    4
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 5 of 16




  electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use at the

  Website or in the physical store.

         18.     The opportunity to shop and pre-shop Defendant’s merchandise that can also be

  purchased in the physical store, and to sign up for an electronic emailer to receive offers, benefits,

  exclusive invitations, and discounts for use in the physical store from his home are important

  accommodations for Plaintiff because traveling outside of his home as a visually disabled

  individual is often difficult, hazardous, frightening, frustrating and confusing experience.

  Defendant has not provided its business information in any other digital format that is accessible

  for use by blind and visually impaired individuals using the screen reader software.

         19.     Like many consumers, Plaintiff accesses numerous websites at a time to compare

  merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites

  to compare features, discounts, promotions, and prices.

         20.     During the month of September 2020, Plaintiff attempted on a number of occasions

  to utilize the Website to browse through the merchandise and online offers to educate himself as

  to the merchandise, sales, discounts, and promotions being offered, and with the intent of making

  a purchase through the Website or in Defendant’s store.

         21.     Plaintiff utilizes screen reader software that allows individuals who are visually

  disabled to communicate with websites. However, Defendant’s Website contains access barriers

  that prevent free and full use by visually disabled individuals using keyboards and available screen

  reader software. These barriers are pervasive and include, but are not limited to:

                 a. Social media links not labeled;

                 b. Site function like menu drop-down options not labeled to integrate with the
                 screen reader;

                 c. Search submit button not labeled; and


                                                    5
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 6 of 16




                 d. Product price is inaccessible.

         22.     The Website also lacks prompting information and accommodations necessary to

  allow visually disabled individuals who use screen reader software to locate and accurately fill out

  online forms to purchase Defendant’s merchandise from the Website.

         23.     Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the

  Website that would direct him to a webpage with contact information for disabled individuals who

  have questions or concerns about, or who are having difficulties communicating with, the Website.

  However, Plaintiff was unable to do so because no such link or notice, statement, or policy was

  located on the Website.

         24.     The fact that Plaintiff could not communicate with or within the Website left him

  feeling excluded, as he is unable to participate in the same online computer shopping experience,

  with access to the merchandise, sales, discounts, and promotions, as provided at the Website and

  in the physical store as the non-visually disabled public.

         25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

  are removed or remedied, to patronize Defendant’s physical store and to use the Website, but he

  is unable to fully do so as he is unable to effectively communicate with Defendant due to his severe

  visual disability and the Website’s access barriers. Thus, Plaintiff, as well as others who are blind

  or with visual disabilities, will suffer continuous and ongoing harm from Defendant’s intentional

  acts, omissions, policies, and practices as set forth herein unless properly enjoined by this Court.

         26.     Because of the nexus between Defendant’s retail store and the Website, and the fact

  that the Website clearly provides support and is connected to Defendant’s retail store for its

  operation and use, the Website is an intangible service, privilege, and an advantage of Defendant’s

  brick and mortar store that must comply with all requirements of the ADA, must not discriminate


                                                     6
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 7 of 16




  against individuals with disabilities, and must not deny those individuals the same full and equal

  enjoyment of the services, privileges, and advantages as are afforded to the non-disabled public

  both online and in the physical store, which is a place of public accommodation subject to the

  requirements of the ADA.

          27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to ensure full and equal use of the Website by individuals with disabilities.

          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

          33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

          34.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.




                                                   7
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 8 of 16




         35.     On information and belief, Defendant has not created and instituted on the Website

  a page for individuals with disabilities, nor displayed a link and information hotline, nor created

  an information portal explaining when and how Defendant will have the Website, applications,

  and digital assets accessible to the visually disabled or blind community.

         36.     On information and belief, the Website does not meet the Web Content

  Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

         37.     On information and belief, Defendant has not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of the Website to visually disabled

  individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on

  the Website online from their homes.

         38.     Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Website, in

  contravention of the ADA.

         39.     Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.

         40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping websites, such as the Website.

         41.     On information and belief, Defendant is, and at all times has been, aware of the

  barriers to effective communication within the Website which prevent individuals with disabilities

  who are visually disabled from the means to comprehend information presented therein.




                                                    8
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 9 of 16




          42.     On information and belief, Defendant is aware of the need to provide full access to

  all visitors to the Website.

          43.     The barriers that exist on the Website result in discriminatory and unequal

  treatment of individuals with disabilities who are visually disabled, including Plaintiff.

          44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with its website access and operation.

          45.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.

          46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§2201 and 2202.

          47.     Plaintiff has retained the undersigned attorneys to represent him in this case, and

  has agreed to pay them a reasonable fee for their services.

                                 COUNT I – VIOLATION OF THE ADA

          48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

          49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

  subject to the ADA.

          50.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

  because it provides the general public with the ability to learn about Defendant’s physical store,

  purchase merchandise that is also available in the physical store, and sign up for an electronic

  emailer to receive offers, benefits, exclusive invitations, and discounts for use at the physical store.



                                                     9
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 10 of 16




   The Website thus is an extension of, gateway to, and intangible service, privilege, and advantage

   of Defendant’s physical store. Further, the Website also serves to augment Defendant’s physical

   store by providing the public information about the store and by educating the public as to

   Defendant’s available merchandise sold through the Website and in its physical store.

          51.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

   discrimination to deny individuals with disabilities or a class of individuals with disabilities an

   opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

   or accommodation, which is equal to the opportunities afforded to other individuals.

          52.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

   discrimination includes, among other things, “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.”

          53.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

   discrimination includes, among other things, “a failure to take such steps as may be necessary to

   ensure that no individual with a disability is excluded, denied services, segregated or otherwise

   treated differently than other individuals because of the absence of auxiliary aids and services,

   unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

   the good, service, facility, privilege, advantage, or accommodation being offered or would result

   in an undue burden.”

          54.     Defendant’s Website must comply with the ADA, but it does not as specifically

   alleged hereinabove and below.



                                                    10
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 11 of 16




          55.     Because of the inaccessibility of the Website, individuals with disabilities who are

   visually disabled are denied full and equal enjoyment of the information and services that

   Defendant has made available to the public on its Website, and at its physical stores, in violation

   of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.

          56.     The Website was subsequently visited by Plaintiff’s expert in September 2020, and

   the expert determination was that the same access barriers that Plaintiff had initially encountered,

   as well as numerous additional access barriers, existed, and that Defendant had made no material

   changes or improvements to the Website to enable its full use, enjoyment and accessibility for

   visually disabled persons such as Plaintiff. Defendant also has not disclosed to the public any

   intended audits, changes, or lawsuits to correct the inaccessibility of the Website to visually

   disabled individuals, nor has it posted on the Website an effective “accessibility” notice, statement,

   or policy to provide blind and visually disabled persons a viable alternative means to quickly, fully,

   and effectively access and navigate the Website. Defendant thus has failed to make reasonable

   modifications in its policies, practices, or procedures when such modifications are necessary to

   afford goods, services, facilities, privileges, advantages, or accommodations to individuals with

   disabilities, in violation of 28 C.F.R. §36.302. The lack of a viable and effective “accessibility”

   notice, policy, or statement and the numerous access barriers as set forth in the Declaration of

   Plaintiff’s expert, Robert D. Moody, attached hereto as Composite Exhibit “A” and the contents

   of which are incorporated herein by reference, continue to render the Website not fully accessible

   to users who are blind and visually disabled, including Plaintiff.

          57.     More violations may be present on other pages of the Website, which can and will

   be determined and proven through the discovery process in this case.




                                                    11
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 12 of 16




           58.     Further, the Website does not offer or include the universal symbol for the disabled

   that would permit disabled individuals to access the Website’s accessibility information and

   accessibility facts.

           59.     There are readily available, well established guidelines on the internet for making

   websites accessible to the blind and visually disabled. These guidelines have been followed by

   other large business entities in making their websites accessible. Examples of such guidelines

   include, but not limited to, adding alt-text to graphics and ensuring that all functions can be

   performed using a keyboard. Incorporating such basic components to make the Website accessible

   would neither fundamentally alter the nature of Defendant’s business nor would it result in an

   undue burden to the Defendant.

           60.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

   access to the Website by individuals, such as Plaintiff, with visual disabilities who requires the

   assistance of interface with screen reader software to comprehend and access internet websites.

   These violations within the Website are ongoing.

           61.     The ADA and ADAAA require that public accommodations and places of public

   accommodation ensure that communication is effective.

           62.     According to 28 C.F.R. §36.303(b) (1), auxiliary aids and services include “voice,

   text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

   specifically states that screen reader software is an effective method of making visually delivered

   material available to individuals who are blind or have low vision.

           63.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

   appropriate auxiliary aids and services where necessary to ensure effective communication with

   individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided



                                                    12
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 13 of 16




   in accessible formats, in a timely manner, and in such a way as to protect the privacy and

   independence of the individual with a disability,” 28 C.F.R. §36.303(c) (1) (ii).

          64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   public accommodations, and requires places of public accommodation to be designed, constructed,

   and altered in compliance with the accessibility standards established by Part 36.

          65.     As alleged hereinabove, the Website has not been designed to interface with the

   widely and readily available technologies that can be used to ensure effective communication, and

   thus violates the ADA.

          66.     As a direct and proximate result of Defendant’s failure to provide an ADA

   compliant Website, with a nexus to its brick and mortar physical stores locations, Plaintiff has

   suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Website

   and physical stores.

          67.     Because of the inadequate development and administration of the Website, Plaintiff

   is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

   ongoing disability discrimination.

          68.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff appropriate and necessary injunctive relief; including an order to:

          a) Require Defendant to adopt and implement a web accessibility policy to make publicly

   available and directly link from the homepage of the Website to a statement as to the Defendant’s

   policy to ensure persons with disabilities have full and equal enjoyment of the services, facilities,

   privileges, advantages, and accommodations through the Website.




                                                    13
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 14 of 16




          b) Require Defendant to take the necessary steps to make the Website readily accessible

   to and usable by visually disabled users, and during that time period prior to the Website’s being

   readily accessible, to provide an alternative method for individuals with visual disabilities to access

   the information available on the Website until such time that the requisite modifications are made,

   and

          c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

   visual impairments will be able to effectively communicate with the Website for purposes of

   viewing and locating Defendant’s physical stores and locations, and becoming informed of and

   purchasing Defendant’s merchandise online, and during that time period prior to the Website’s

   being designed to permit individuals with visual disabilities to effectively communicate, to provide

   an alternative method for individuals with visual disabilities to effectively communicate for such

   goods and services made available to the general public through the Website.

          69.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses

   pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

   for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

   services.

          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

   the following relief:

          A. A declaration that Defendant’s Website is in violation of the ADA;

          B. An Order requiring Defendant, by a date certain, to update the Website, and continue

                to monitor and update the Website on an ongoing basis, to remove barriers in order that

                individuals with visual disabilities can access, and continue to access, the Website and




                                                     14
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 15 of 16




            effectively communicate with the Website to the full extent required by Title III of the

            ADA;

         C. An Order requiring Defendant, by a date certain, to clearly display the universal

            disabled logo within the Website, wherein the logo1 would lead to a page which would

            state Defendant’s accessibility information, facts, policies, and accommodations. Such

            a clear display of the disabled logo is to ensure that individuals who are disabled are

            aware of the availability of the accessible features of the Website;

         D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

            accessibility by implementing a website accessibility coordinator, a website application

            accessibility policy, and providing for website accessibility feedback to ensure

            compliance thereto;

         E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

            procedures toward persons with disabilities, for such reasonable time to allow

            Defendant to undertake and complete corrective procedures to its Website;

         F. An Order directing Defendant, by a date certain, to establish a policy of web

            accessibility and accessibility features for the Website to ensure effective

            communication for individuals who are visually disabled;

         G. An Order requiring, by a date certain, that any third-party vendors who participate on

            Defendant’s Website to be fully accessible to the visually disabled;

         H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

            provide mandatory web accessibility training to all employees who write or develop




   1
                     or similar.

                                                 15
Case 1:20-cv-24303-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 16 of 16




            programs or code for, or who publish final content to, the Website on how to conform

            all web content and services with ADA accessibility requirements and applicable

            accessibility guidelines;

         I. An Order directing Defendant, by a date certain and at least once every three months

            thereafter, to conduct automated accessibility tests of the Website to identify any

            instances where the Website is no longer in conformance with the accessibility

            requirements of the ADA and any applicable accessibility guidelines, and further

            directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

            counsel for review;

         J. An Order directing Defendant, by a date certain, to make publicly available and directly

            link from the Website homepage, a statement of Defendant’s Accessibility Policy to

            ensure the persons with disabilities have full and equal enjoyment of the Website and

            shall accompany the public policy statement with an accessible means of submitting

            accessibility questions and problems;

         K. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

         L. Such other and further relief as the Court deems just and equitable.

         DATED: October 20, 2020.
   RODERICK V. HANNAH, ESQ., P.A.                     LAW OFFICE OF PELAYO
   Counsel for Plaintiff                              DURAN, P.A.
   4800 North Hiatus Road                             Co-Counsel for Plaintiff
   Sunrise, Fl 33351-7919                             4640 N.W. 7th Street
   T. 954/362-3800                                    Miami, FL 33126-2309
   954/362-3779 (Facsimile)                           T. 305/266-9780
   Email: rhannah@rhannahlaw.com                      305/269-8311 (Facsimile)
                                                      Email: duranandassociates@gmail.com

   By____s/ Roderick V. Hannah __                     By ___s/ Pelayo M. Duran ______
         RODERICK V. HANNAH                                 PELAYO M. DURAN
         Fla. Bar No. 435384                                Fla. Bar No. 0146595


                                                 16
